Title: To George Washington from Matthias Ogden, 27 May 1782
From: Ogden, Matthias
To: Washington, George


                        
                            Sir
                            Newark 27th May 1782
                        
                        I recd your Excellency’s letter of the 25th by Capt. Ogden, & doubt not that every thing will suceed
                            agreeably to expectations.
                        I dispatch Lieut. Rhea with matters of consequence that he will communicate to your Excellency; for which I
                            am particularly indebted to Capt. Baldwin.
                        Mr Rhea will observe, by whom these particulars, were given; the Person who recd them I expect this evening
                            with matters of equal consequence.
                        I mentioned to General Knox my expectations in this affair, perhaps his knowledge of characters, may lead to
                            detection as no names are figured.
                        I shall suspend operations untill Mr Rheas return, by whom I expect your Excellencys particular directions;
                            if any assistance from the Civil should be necessary Judge Burnet will be ready to give it.
                        There is at this place a subaltern & fifteen, twelve month men, that gives a Major Hays a pretence to
                            command; his ignorance will not admit of his being trusted, & his interference may possibly marr my plans; I wish
                            his command may be for the present removed to Rhaway—I will replace them with a few Continentals.
                        Mr Rhea will present the latest York papers, The fleet has not yet sailed. A number of Artificers have lately
                            been discharged, tho’ I suppose not for want of employ, but on account of Sir Guy’s haveing detected Hampton their head;
                            of fraud. I am with the greatest esteem your Excellencys humble servant


                        
                             M: Ogden
                        
                    